DETAILED ACTION
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 02/23/2021. In virtue of this request:
Claim 2 was previously canceled; 
Claim 1 is currently amended; and thus, 
Claims 1 and 3-11 are pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/22/2019 has been considered by the examiner. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2011/0156970A1 hereinafter “Wong” 
Regarding claim 1, Wong discloses a communication device (¶19L2: mobile communication device), comprising:
a ground plane (¶19L5: a first ground plane [11]); having a first side (on the bottom, near the signal source [14], as shown in Fig.1 for example) and a second side opposite to each other (on the top, near band-stop circuit [16], as shown in Fig.1 for example); 
an antenna (¶19L5: an antenna element [13]), disposed at the first side (as shown in Fig.1) and has a first feeding end (¶20L3-4: the antenna is electrically connected to a signal source); and 
an extended grounding structure (¶19L6: a second ground plane [12]), disposed at the second side (as shown in Fig.1 for example) and comprising: 
a connection portion (¶19L6-7: a mental line [15]); and 
a symmetrical structure (as shown in Fig.1, ground plane [12] is symmetrical), electrically connected to the ground plane via the connection portion (¶20L7-8: the second ground plane [12] is electrically connected to the first ground plane [11] through the metal line [15]), wherein the symmetrical structure is symmetric about a symmetry axis (as shown in Fig.1, second ground plane [12] is a rectangular shape, thus symmetrical about a line drawn through the center) , and 
an extension line of the symmetry axis passes through the first side and the second side. (as shown in Fig.1 for example, the extension line represented by the dotted line on.) wherein 
a plane where the second side is located and is vertical to the ground plane and always does not intersect the symmetrical structure.  (as shown in annotated Fig.1 for example; there are infinite “plane vertical to the ground plane” that stretch along the ground plane axis, which would not intersect with the symmetrical structure, even if the phone is flipped into a closed position) 
the second side and the plane are coplanar (as shown in annotated figure below); and a relative position between the ground plane and the symmetrical structure is fixed. (as shown in annotated figure below, the symmetrical structure will always be in “front” of the ground plane) 

    PNG
    media_image1.png
    1156
    887
    media_image1.png
    Greyscale

Regarding claim 2, Wong discloses the communication device according to claim 1, wherein 
Regarding claim 4, Wong discloses the communication device according to claim 1, wherein
the ground plane has long sides and short sides, the first side and the second side are the short sides. (as shown in Fig.1 for example)
Regarding claim 9, Wong discloses the communication device according to claim 1, wherein the communication device further comprises: 
a feeding portion, having an end connected to the symmetrical structure and the other end having a second feeding end, wherein the second feeding end is located on the second side and serves as a feeding end of a second antenna formed by the extended grounding structure and the feeding portion. (as shown in Fig.1 for example)
Regarding claim 10, Wong discloses the communication device according to claim 1, wherein 
the symmetrical structure has a first end and a second end, and a first radiation current flowing from the first end to the connecting portion and a second radiation current flowing from the second end to the connecting portion are generated on the symmetrical structure when the antenna functions. (as shown in Fig.1 for example)
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wong. 
Regarding claim 3, Wong discloses the communication device according to claim 1, wherein 
the first feeding end is located on the first side (as shown in Fig.1), 
Wong does not explicitly disclose: 
a distance between a position of an orthographic projection of the first feeding end on the second side along the extension direction of the symmetry axis and a connection position of the connection portion and the ground plane is smaller than or equal to 1/32 of the wavelength of an operation frequency of the antenna.
	Wong discloses in Fig.3 for example, where in the metal line and the band-stop circuit are located in a different position as shown in Fig.1, therefore it would have been obvious to one ordinarily skilled in the art to modify the device disclosed to meet the limitation of the claims. 
One of ordinary skill in the art would’ve been motivated because it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Regarding claim 8, Wong discloses the communication device according to claim 1, Wong does not explicitly disclose: 
the antenna comprises a 1/4 wavelength antenna.

One of ordinary skill in the art would’ve been motivated because the type of antenna used is merely a design choice and is an equivalent structure known in the art
Claims 5-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of US2020/0203848A1 hereinafter “Tarng”. 
Regarding claim 5, Wong discloses the communication device according to claim 4, 	Wong does not explicitly disclose: 
a length of the long side of the ground plane is smaller than 1/5 of a wavelength of an operation frequency of the antenna, and a length of the short side of the ground plane is greater than or equal to 1/8 of the wavelength of the operation frequency of the antenna. 
Wong discloses in ¶27-29 wherein the size of the ground plane is elected and can hae an effect on the radiation of the antenna.
Tarng discloses in ¶37: performance including an operating frequency, a bandwidth and a radiation pattern are influenced by dimension sand a shape of the ground plane. 
Therefore, it would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the size/shape of the ground plane to meet the claimed limitations. 
One of ordinary skill in the art would’ve been motivated because as disclosed by Tarng the size/shape of a ground plane for an antenna is a result effective variable, and discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 6, Wong discloses the communication device according to claim 4, 
(as shown in Fig.1), 
Wong does not explicitly disclose: 
a sum of a length from the first end or the second end along the symmetrical structure and the connection portion to a connection position of the connection 9File: 85973usf portion and the ground plane and the length of the long side of the ground plane is within a range of 10% of 1/4 of the wavelength of the operation frequency of the antenna.  
Wong discloses in ¶27-29 wherein the size of the ground plane is elected and can hae an effect on the radiation of the antenna.
Tarng discloses in ¶37: performance including an operating frequency, a bandwidth and a radiation pattern are influenced by dimension sand a shape of the ground plane. 
Therefore, it would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the size/shape of the ground plane to meet the claimed limitations. 
One of ordinary skill in the art would’ve been motivated because as disclosed by Tarng the size/shape of a ground plane for an antenna is a result effective variable, and discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 7, Wong discloses the communication device according to claim 5, wherein 
the symmetrical structure has a first end and a second end (as shown in Fig.1), 
Wong does not explicitly disclose: 
a sum of a length from the first end or the second end along the symmetrical structure and the connection portion to a connection position of the connection portion and the ground plane 
Wong discloses in ¶27-29 wherein the size of the ground plane is elected and can hae an effect on the radiation of the antenna.
Tarng discloses in ¶37: performance including an operating frequency, a bandwidth and a radiation pattern are influenced by dimension sand a shape of the ground plane. 
Therefore, it would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the size/shape of the ground plane to meet the claimed limitations. 
One of ordinary skill in the art would’ve been motivated because as disclosed by Tarng the size/shape of a ground plane for an antenna is a result effective variable, and discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 11, Wong discloses the communication device according to claim 1, 
Wong does not explicitly disclose: 
the symmetrical structure comprises a U-symmetrical structure, a V-symmetrical structure or an M-symmetrical structure.
Wong discloses in ¶27-29 wherein the size of the ground plane is elected and can hae an effect on the radiation of the antenna.
Tarng discloses in ¶37: performance including an operating frequency, a bandwidth and a radiation pattern are influenced by dimension sand a shape of the ground plane. 

One of ordinary skill in the art would’ve been motivated because as disclosed by Tarng the size/shape of a ground plane for an antenna is a result effective variable, and discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, the applicant argued Wong fails to disclose “the second side and the plane are coplanar”, and “a relative position between the ground plane and the symmetrical structure is fixed” 
	The examiner respectfully disagrees, the “a plane” annotated figure shown in the previous office action is merely one plane that satisfies the limitations, as the updated annotated figure shows “a plane” is now coplanar with the second side, and does not intersect with the symmetrical structure.  
	In addition, as shown in the newly annotated figure, the symmetrical structure will always be position in “front” of the ground plane, thus the relative position of the two structures will be fixed. 
Regarding claims 3-11, the applicant relies upon the argument presented in claim 1 based on dependency, and thus the same response applies. 
	For the at least foregoing reasons, all rejections are maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576.  The examiner can normally be reached on M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        February 26, 2021